



EXHIBIT 10.7


AMENDMENT TO THE ASHLAND INC.
NONQUALIFIED EXCESS BENEFIT PENSION PLAN


WHEREAS, Ashland Inc. (“Ashland”), maintains the Ashland Inc. Nonqualified
Excess Benefit Pension Plan (the “Plan”) for the benefit of employees eligible
to participate therein; and


WHEREAS, Ashland is the sponsor of the Plan; and


WHEREAS, pursuant to Article IV, Section 5, of the Charter of the Personnel and
Compensation Committee of the Board of Directors of Ashland Inc., said Personnel
and Compensation Committee (the “Committee”) has retained authority to amend or
transfer any of the benefit plans of Ashland and its subsidiaries and affiliates
that are more than 50% owned by Ashland; and


WHEREAS, the Committee has approved the transfer of the sponsorship of the Plan
from Ashland to Valvoline LLC; and


WHEREAS, the Chief Financial Officer of Ashland Inc. has been delegated the
authority by the Committee to prepare and execute any and all amendments
necessary to give effect to this decision of the Committee.


NOW, THEREFORE, BE IT RESOLVED, the Plan is amended, effective September 1,
2016, as follows:


I.     The following sentence is added after the first sentence of Section 1:


“In accordance with a corporate reorganization, effective as of September 1,
2016, sponsorship of the Plan was transferred from Ashland Inc. to Valvoline
LLC.”


II.     All references to “Ashland” and “Ashland Inc.” in the Plan after the
recitals are hereinafter
changed to “Valvoline” and “Valvoline LLC” respectively.


III.    In all other respects the Plan shall remain unchanged.


IN WITNESS WHEREOF, the Chief Financial Officer has caused this amendment to the
Plan to be executed this _____day of ____________, 2016.


                        
                        
By:
/s/ J. Kevin Willis
 
Chief Financial Officer, Ashland Inc.
 
 
 
 






